


109 HCON 450 IH: Calling upon the President to appeal to all

U.S. House of Representatives
2006-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. CON. RES. 450
		IN THE HOUSE OF REPRESENTATIVES
		
			July 19, 2006
			Mr. Kucinich (for
			 himself, Mr. Rangel,
			 Mr. Abercrombie,
			 Ms. Slaughter,
			 Ms. Kaptur,
			 Mr. Conyers,
			 Mr. Cleaver,
			 Ms. Lee, Ms. Woolsey, Mr.
			 Grijalva, Mr. Filner,
			 Mr. Stark,
			 Mr. McDermott,
			 Mr. Hinchey,
			 Mr. Honda,
			 Mr. Davis of Illinois,
			 Ms. Waters,
			 Mr. Moran of Virginia,
			 Mr. Rush, Ms. Baldwin, Ms.
			 Kilpatrick of Michigan, Ms. McCollum
			 of Minnesota, Ms. Solis,
			 and Mr. Meeks of New York) submitted
			 the following concurrent resolution; which was referred to the
			 Committee on International
			 Relations
		
		CONCURRENT RESOLUTION
		Calling upon the President to appeal to all
		  sides in the current crisis in the Middle East for an immediate cessation of
		  violence and to commit United States diplomats to multi-party negotiations with
		  no preconditions.
	
	
		That Congress—
			(1)calls upon the President to—
				(A)appeal to all
			 sides in the current crisis in the Middle East for an immediate cessation of
			 violence;
				(B)commit United
			 States diplomats to multi-party negotiations with no preconditions; and
				(C)send a high-level diplomatic mission to the
			 region to facilitate such multi-party negotiations;
				(2)urges such multi-party negotiations to
			 begin as soon as possible, including delegations from the governments of
			 Israel, the Palestinian Authority, Lebanon, Iran, Syria, Jordan, and Egypt;
			 and
			(3)supports an international peacekeeping
			 mission to southern Lebanon to prevent cross-border skirmishes during such
			 multi-party negotiations.
			
